UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7761



In Re: DEREK MARQUIS FLEMING,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CA-97-660-5)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derek Marquis Fleming, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Derek Marquis Fleming petitions this court for a writ of

mandamus to compel the district court to order a response to his

motion filed under Fed. R. Civ. P. 60(b), or, in the alternative,

to act on his motion, which he filed on April 18, 2001.                Mandamus

is a drastic remedy, only to be granted in extraordinary circum-

stances, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and we

find   there   has   been   no   undue       delay   by   the   district   court.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny Fleming’s petition for writ of mandamus without prejudice

to his right to refile if the district court fails to act expe-

ditiously on his Rule 60(b) motion. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                PETITION DENIED




                                         2